Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jerome McFadden petitions for a writ of prohibition, seeking an order directing prison guards to cease retaliatory conduct against him. We conclude that McFadden is not entitled to the requested relief. A writ of prohibition is a drastic remedy that should be granted only where the petitioner’s right to such relief is clear and indisputable. In re Vargas, 723 F.2d 1461, 1468 (10th Cir.1983). As that is not the case here, we deny the petition. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.